The State of TexasAppellee




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      March 21, 2014

                                   No. 04-13-00705-CR

                                      Adam AYALA,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR1053
                     Honorable Philip A. Kazen, Jr., Judge Presiding


                                      ORDER

      The Appellant’s motion for extension of time to file the brief is GRANTED.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court